UNITED STATES BANKRUPTCY CGURT
FGR THE EASTERN DISTRICT GF MISSGURI
.EASTERN DIVISIGN 4

Case No. 19-40883-659

ln re:
CHAPTER 1 1

PAYLESS HOLDINGS LLC et al.,
(Jointly Administered)

Debtors.
/

NOTICE OF APPEARANCE AND REOUEST FOR SERVICE
PLEASE TAKE NOTICE that landlords, PLAZA LAS AMERICAS, INC. and
PLAZA DEL CARIBE, S.E., by their attorneys at HGLLAND & KNIGHT LLP appear in this
matter pursuant to Bankruptcy Rules 2002 and 9010 and Sections 102(1), 342 and llO9(b) of the
Bankruptcy Code and request that all notices given or required to be given in this case and all
papers served or required to be served in this case, be given to and served upon the following:

Joaquin J. Alemany, Esq.

 

 

HOLLAND & KNIGHT LLP ' 5._.§
70l Brickell Avenue, Suite 3300 d §§ §§ :_,.'
Miami, Fiorida 33131 ' §§ ;.~

rei.; 305-789-7763 §§ 53

FaX: 305-789-7799 -F~;~ §,;

E-mail: ioaquin.alemanv@hklaw.com _:7 *‘.:"
¢\) ;“ "‘

PLEASE TAKE FURTHER No_TICE that pursuant to Section 1109(b) OftheBankru£tcy
Code, the foregoing demand includes not only the notices and papers referred to in the Rules
specified above, but also inclu_des, without limitation, orders and notices of any application,
motions, petitions, pleadings, requests, complaints, demands, disclosure statements, plans of

reorganization, and answering or reply papers whether transmitted or conveyed by mail,

delivery, telephone, telegraph, telex, telecopier or otherwise.

 

 

 

PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,
pleading, claim, or suit shall waive any right (l) to have final orders in non-core matters entered
only after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in
this case or any case, controversy, or proceeding related to this case, (3) to have the District
Court withdraw the reference in any matter subject to recoupments to which the Landlord is or
may be entitled under agreements, in law or in equity, all of which rights, claims, actions,
defenses, setoffs and recoupments are expressly reserved
Dated: March l3, 2019. HOLLAND & KNIGHT LLP

7 Attorneysfor Plaza las Americas, Inc.
and Plaza del Caribe, S.E.
701 Bricl<ell Avenue, Suite 3300
Miami, Florida 33 l3l
Telephone: (305) 789-7763

Facsimile: (305) 789-7799
E-mail: ioaquin.alemanv@hklaw.com

By\\/&§'<
y Joaquin ‘!. Alemany, Bsq.
Florida B . 80
CERTIFICATE OF SERVICE
l HEREBY CERTIFY that a true and correct copy of the foregoing will be served via
electronic transmission on all CM/ECF registered users for this case upon the filing of the

hardcopy.

 

0 Joaqui J.Alemany,Es\.

#66038651_vl

 

 

 

